DLD-205                                                    NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               ___________

                        Nos. 10-1460, 10-1533, and 10-1534
                                  ___________

                               SIMEON ROBINSON,
                                              Appellant
                                      v.

  BARBARA PORGES; JOSHUA COHEN; ROBERT H. MESSERMAN; STEVEN
RYAN; NIAM BROWN; TERRY BRIGGS; JOHN D. GREEN, Sheriff of Philadelphia
   County; DARRELL R. STEWART, Undersheriff/Philadelphia County; DAVID H.
 DENENBERG; ANDREW BLUM; ADVANCED REAL ESTATE CONCEPTS, L.P.;
         EQUITY FINANCIAL; CREDIT-BASED ASSET SERVICING AND
SECURITIZATION, LLC; FRANK FEDERMAN; JOSEPH MARSHALL; MICHELLE
   M. BRADFORD; MS. BARBARA DEELEY; MRS.CRYSTAL STEWART; MR.
TRAVIS BRIGGS; JOSEPH SCHWEIBINZ; MR. JAMES DAVIS, JR.; MS. WANDA
 ENGLISH-DAVIS; MS. LILLIAN M. KING; FTOWN PROPERTIES 3 LLC; ALAN
CANDELL; AMERICAN LOAN 2 LLC; STERLING SEARCH & ABSTRACT CO; A.
  TROLLI; MS. MARYA WISNIEWSHI; MR. JON SIRLIN; MS. DANA S. PLON,
   Attorney & Associate Member of the Law Firm of Sirlin Gallogly & Lesser, P.C.;
  SUSAN J. KUPERSMITH, Attorney & Associate Member of the Law Firm of Sirlin
Gallogly & Lesser, P.C.; JEFFREY T. GROSSMAN, Attorney and Creator/Owner of the
       Grossman Law Firm, P.C.; MR. LAURENCE A. MESTER, Attorney and
Associate/Partner of the Grossman Law Firm, P.C.; Mr. JAMES W. ZWOLAK, Attorney
   and in his Capacity as Chief Attorney of the City of Philadelphia Law Office; MR.
GARY JONAS, Owner, Investor Member and Representative of the R.I.C.O. Enterprise
 Alleged as Advanced Real Estate Concepts, L.P.; R.C.S. SEARCHERS; EAST-WEST
      REALTY GROUP, LLC, NJ ; EAST- WEST REALTY GROUP LLC, PA;
                       PHILADELPHIA POLICE DEPARTMENT
                      ____________________________________

                   On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                            (D.C. Civil No. 07-CV-01390)
                   District Judge: Honorable Michael M. Baylson
                        ____________________________________

                         Submitted for Possible Summary Action
                    Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                      May 27, 2010

             Before: FUENTES, JORDAN and HARDIMAN, Circuit Judges

                                (Opinion filed: June 2, 2010)
                                        _________

                                         OPINION
                                         _________

PER CURIAM

       Simeon Robinson appeals from orders of the United States District Court for the

Eastern District of Pennsylvania. Because no substantial question is raised by his appeals,

we will summarily affirm the District Court’s judgment and orders.

       As the background of this case is provided in the District Court’s memorandum

and is familiar to the parties, we limit our discussion to those facts essential to our

decision. Robinson filed a complaint in federal court including civil rights claims, state

law, and common law claims, all arising out of the foreclosure and sheriff’s sale of his

home and his eviction therefrom. Robinson’s suit followed several legal actions in the

state court, including a mortgage foreclosure action filed against him, a landlord/tenant

action filed against him, and an ejection action filed against him. A fourth suit, filed by

Robinson, in which he claimed that he had been deprived of his right, title and interest to




                                               2
his real property without due process of law, was pending at the time he filed his federal

complaint.

        Many of the defendants in the federal action filed motions to dismiss and/or for

summary judgment. The District Court dismissed Robinson’s complaint, determining that

it lacked jurisdiction to consider Robinson’s federal claims pursuant to the Rooker-

Feldman doctrine;1 the Court declined to exercise supplemental jurisdiction over

Robinson’s state-law claims. The District Court also denied Robinson’s motion for an

evidentiary hearing and dismissed with prejudice his Notice of Lis Pendens. These timely

appeals followed.

        We agree with the District Court that the Rooker-Feldman doctrine bars

Robinson’s claims. The Rooker-Feldman doctrine applies to cases brought by state-court

losers complaining of injuries caused by state-court judgments rendered before the district

court proceedings commenced and inviting district court review and rejection of those

judgments. Exxon Mobil Corp. v. Saudi Basic Industries Corp., 544 U.S. 280, 284

(2005); Gary v. Braddock Cemetery, 517 F.3d 195, 201 (3d Cir. 2008). This is such a

case.

        Robinson asserts that his equal protection and due process rights were violated

based on the “policies, procedures and protocol of the office of the Sheriff of Philadelphia




  1
    District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v.
Fidelity Trust Co., 263 U.S. 413 (1923).

                                             3
County concerning Sheriff’s sales of foreclosed properties.” He argues that these claims

are not barred by Rooker-Feldman because they were not previously litigated, and that

they are not “inextricably intertwined” with the state courts’ adjudications. However,

Robinson’s complaint “demands the return of his home as his own property with free and

clear deed and title,” as well as actual and punitive damages. Such an award could only

be made by reviewing and rejecting the state court judgments.

       For the foregoing reasons, we will affirm the District Court’s judgment.2




  2
    Given the finding that it lacked jurisdiction, we find no error in the District Court’s
decisions to deny an evidentiary hearing and to dismiss Robinson’s Notice of Lis
Pendens.                                           4